 In the Matter of THE LENNOx FURNACE COMPANYandSHEET METALWORKERS INTERNATIONAL ASSOCIATION, LOCAL 58, A. F. OF L.Case No. 3-R-1071.-Decided January 14, 1946Bond, Schoeneek e• King, by Mr. Lyle Hornbeck,of Syracuse, N. Y.,andMr. A. W. Wriden,of Syracuse, N. Y., for the Company.Messrs. Joseph J. WalshandLeonard J. Capuana,of Utica, N. Y.,for the Union.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEUpon petition duly filed by Sheet Metal Workers International Asso-ciation, Local 58, A. F. of L., herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Lennox Furnace Company, Syracuse, New York,vided for an appropriate hearing upon due notice before Eugene vonWellsheim, Trial Examiner.The hearing was held at Syracuse, NewYork, on October 5, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence,bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Lennox Furnace Company, an Iowa corporation, authorizedto do business in the State of New York, is engaged in the manufactureof furnaces, light gauge sheet metal parts and rough castings.Duringthe period from September 1, 1944 to September 1, 1945, the Company65 N. L. R. B., No, 78.431679100-46-vol. 65-29 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDused. at its plant raw materials of a value exceeding $250,000, of whichapproximately 75 percent was obtained from points outside the Stateof New York.During the same period the Company manufactured atits plant finished products of a value exceeding $250,000, of which 75percent was shipped to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. TIIE ORGANIZATION INVOLVEDSheet Metal Workers International Association, Local 58, A. F. ofL., is a labor organization, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of the employees involved hereinuntil such time as it is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in the unit hereinafter found to be appro-priate.1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company raises no objection to the unit alleged by the Unionto be appropriate, namely : all production and maintenance employeesof the Company, including group leaders and guards, but excludingoffice and clerical employees, timekeepers, technical employees, thereceiving ana stock clerk, Jamaicans, and Barbadians 2 foremen,assistant foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.Wefind that the aforesaid unit is appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.1The Field Examiner reported that the Union presented 88 authorization cards and thattherewere approximately 169 employees in the appropriate unit.2These persons were temporarily employed,under indefinite contracts,subject to direc-tion by the war ManpowerCommissionAt the time of the hearing, the Co spany expectedto release them before February 1, 1946. SeeMatter of Syracuse Chilled Plow Co., Inc.,61 N L R B 717. THE LENNOX FURNACE COMPANYV. THE DETERMINATION OF REPRESENTATIVES433We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Lennox Fur-nace Company, Syracuse, New York, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agent for National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the Undted States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by the Sheet Metal Workers International Association,Local 58, A. F. of L., for the purposes of collective bargaining.8 The Company requested that any election herein he postponed until its labor force isstabilized.The Company was expanding its plant facilities and increasing its complementof employees at the time of the hearing. It expected to complete this program by February1,1946, at which time it would have a working force of about 400 factory employees.Inasmuch as there were about 233 employees in the appropriate unit at the time of thehearing,and the Company was then rapidly hiring new employees,it is evident that farmore than half of the anticipated full complement is now engagedConsequently, weperceive no reason to postpone an immediate determination of representativesSeeMatterof Aluminum Company of America,52 N L R B 1040, and cases cited therein.